                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN


  REGINALD BLOUNT, DESMOND
  WHATLEY, DAVID BARTLESON,
  And KIRK L. JIMMERSON, JR.                          Case No.:

                   Plaintiffs,
                                                      Jury Trial Demanded
            v.

  FLEET COURIER, INC.; STRYKER
  CORPORATION; ABC INSURANCE
  COMPANY

                   Defendants


                                         COMPLAINT


       NOW COME Plaintiffs Reginald Blount, Desmond Whatley, David Bartleson, and

Kirk L. Jimmerson, Jr., and, by their attorneys, Cade Law Group, LLC, and as for their

Complaint against Defendants Fleet Courier, Inc., Stryker Corporation, and ABC

Insurance Company (collectively “Defendants”, unless otherwise noted) allege and show

to the Court as follows:

                                       INTRODUCTION

       1.        This is an action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e-5(f) (1) and (3), as amended by Title I of the Civil Rights Act of 1991 (“Title VII”) to

correct unlawful employment practices on the basis of race undertaken by Defendants,

and to provide appropriate relief to Plaintiffs Reginald Blount, Desmond Whatley, David

Bartleson, and Kirk L. Jimmerson, Jr. on this basis.




            Case 2:20-cv-01790-BHL Filed 12/04/20 Page 1 of 21 Document 1
       2.       Title VII, as amended, also bars retaliation against employees who seek to

correct unlawful employment practices on the basis of race undertaken by Defendants.

This action seeks to provide appropriate relief to Plaintiffs Reginald Blount, Desmond

Whatley, David Bartleson, and Kirk L. Jimmerson, Jr. on this basis.

       3.       This is also an action for tortious interference with contractual relations

against Defendant Stryker Corporation.

       4.       As alleged with greater particularity below, Defendants engaged in unlawful

employment discrimination against Plaintiffs on the basis of their race, and/or retaliated

against them under Title VII.

       5.       Additionally, as alleged with greater particularity below, Defendant Stryker

Corporation intentionally, improperly, and knowingly participated in and/or made the

ultimate decision to terminate each of the Plaintiffs’ employment, and in so doing is liable

for tortious interference with Plaintiffs’ contractual relation with Defendant Fleet Courier.

                                      JURISDICTION

       6.       Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,

1337, 1343, and 1345. This action is authorized and instituted pursuant to Section

706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42

U.S.C. § 2000e-5(f) (1) and (3); and Section 102 of the Civil Rights Act of 1991, 42 U.S.C.

§ 1981a.

       7.       Plaintiffs Reginald Blount, Desmond Whatley, David Bartleson, and Kirk L.

Jimmerson, Jr. have complied with all jurisdictional prerequisites and conditions

precedent to action under Title VII of the Civil Rights Act of 1964, by timely filing separate

charges of discrimination with the EEOC on January 24, 2018. See Exhibits A to D.




                                          2
            Case 2:20-cv-01790-BHL Filed 12/04/20 Page 2 of 21 Document 1
       8.       Plaintiffs Reginald Blount, Desmond Whatley, David Bartleson, and Kirk L.

Jimmerson, Jr. received respective notices of right to sue on November 25, 2020. See

Exhibits E to H.

       9.       This Court has supplemental jurisdiction over any other claims Plaintiffs

could make, pursuant to 28 U.S.C. §1367, because they would form part of the same

case or controversy as the aforementioned claims.

       10.      Venue in this judicial district is proper, by virtue of 28 U.S.C. §1391, as

Plaintiffs Reginald Blount, Desmond Whatley, David Bartleson, and Kirk L. Jimmerson,

Jr. worked for Defendants in Brookfield, Wisconsin, which is in the Eastern District of

Wisconsin, and all claims arose in this District.

                                          PARTIES

       11.      Plaintiff Reginald Blount is an adult male citizen of the State of Wisconsin

and residing at 9045 N. 84th Ave., Milwaukee, Wisconsin 53223. Plaintiff Reginald Blount

is a former employee of Defendant Fleet Courier, Inc. who worked as a driver from on or

about March 14, 2016 to on or about March 29, 2017. Plaintiff Reginald Blount is African

American.

       12.      Plaintiff Desmond Whatley is an adult male citizen of the State of Wisconsin

and residing at 1201 S. 64th St., West Allis, Wisconsin 53214. Plaintiff Desmond Whatley

is African American. Plaintiff Desmond Whatley is a former employee of Defendant Fleet

Courier, Inc. who worked as a driver from on or about March 14, 2016 to on or about July

14, 2017. Plaintiff Desmond Whatley is African American.

       13.      Plaintiff David Bartleson is an adult male citizen of the State of Wisconsin

and residing at 429 W. Christine Ln., Milwaukee, Wisconsin 53212. Plaintiff David




                                          3
            Case 2:20-cv-01790-BHL Filed 12/04/20 Page 3 of 21 Document 1
Bartleson is African American. Plaintiff David Bartleson is a former employee of

Defendant Fleet Courier, Inc. who worked as a driver from on or about April 15, 2016 to

on or about March 29, 2017. Plaintiff David Bartleson is African American.

       14.    Plaintiff Kirk L. Jimmerson, Jr. is an adult male citizen of the State of

Wisconsin and residing at 383 Minz Park Cir., Apt. 3, West Bend, Wisconsin 53095.

Plaintiff Kirk L. Jimmerson, Jr. is African American. Plaintiff Kirk L. Jimmerson, Jr. is a

former employee of Defendant Fleet Courier, Inc. who worked as a driver from on or about

February 20, 2016 to on or about March 24, 2017. Plaintiff Kirk L. Jimmerson, Jr. is African

American.

       15.    Defendant Fleet Courier, Inc. is an Illinois for-profit corporation engaged in

the transportation of medical equipment or devices, and is engaged in business and/or

has several locals throughout the Upper Midwest region, including one in the State of

Wisconsin located at Defendant Stryker Corporation’s facilities in 13040 W Lisbon Rd #

700, Brookfield, WI 53005. Upon information and belief, Fleet Courier is not legally

authorized to do business in the State of Wisconsin, and has no Registered Agent in the

State of Wisconsin. Its address in the State of Illinois is 21201 S. Elsner Rd., #1447,

Frankfort, IL 60423, and its Registered Agent in the State of Illinois is William Allen, 2100

Manchester Rd., Suite 1015, Wheaton, IL 60187-4591.

       16.    Upon information or belief, Defendant Stryker Corporation is a Michigan for-

profit corporation engaged in the manufacture and research of medical equipment, and

is engaged in business and/or has several locals throughout the United States, including

one in the State of Wisconsin. Upon information and belief, Stryker is legally authorized

to do business in the State of Wisconsin, and its Registered Agent in the State of




                                       4
         Case 2:20-cv-01790-BHL Filed 12/04/20 Page 4 of 21 Document 1
Wisconsin is CT Corporation System, 301 S. Bedford St., Suite 1, Madison, WI 53703.

Its address in the State of Wisconsin is 13040 W Lisbon Rd # 700, Brookfield, WI 53005.

       17.     Defendant ABC Insurance Company is believed to be, and is believed to

have been at all material times, an insurance company that had in place a policy or

policies which insured, totally or partially, Defendants Fleet Courier and/or Stryker for any

or all liability for their actions against Plaintiff.

                                        FACTS – DEFENDANTS

       18.     The only services provided by Fleet Courier are – and were, at all times

relevant to the facts of this Complaint – the transportation or delivery of medical

equipment or devices. The entirety of these services are, and were, carried out by Fleet

Courier’s drivers.

       19.     Fleet Courier only has eight people it considers employees throughout the

entire Company, including Dispatchers, Hub Managers, Coordinators, and Agnes

Corrado (Operations Manager) and Concetta Frain (Human Resources). The latter two

also are the Company’s owners, and both are White.

       20.     As drivers with Fleet Courier, Plaintiffs’ sole duties were supposed to be

transporting or delivering medical equipment or devices from one location to another,

although the Defendants also required them to assemble medical equipment or devices,

without compensating them for it.

       21.     Occasionally, Fleet Courier drivers had to put together or assemble the

equipment or supplies, including "instrument trays", they delivered if Stryker’s employees

had not already done so. This assembly was done by following the instructions and




                                        5
          Case 2:20-cv-01790-BHL Filed 12/04/20 Page 5 of 21 Document 1
photographs that accompanied the equipment or supplies. Fleet Courier did not pay

drivers for the time spent assembling equipment or supplies, or for the assembly itself.

       22.    Fleet Courier’s Hub Managers assign delivery “runs” to the drivers. Fleet

Courier’s drivers are paid on the basis of the delivery “runs” they perform. Delivery “runs”

are priced differently. Some “runs” pay better than others. A driver who is assigned better-

paying “runs” will earn more than one who is not. There is no policy ensuring that non-

discriminatory criteria are used in the assigning of “runs” by Hub Managers, and Fleet

Courier does not audit the assigning of “runs” to ensure that non-discriminatory criteria

are employed, and/or that all drivers are treated and compensated fairly.

       23.    Though Fleet Courier calls its drivers “independent contractors”, it treated

them – as a matter of fact – as employees.

       24.    Upon being hired, a driver would provide Fleet Courier his or her availability,

so Fleet Courier could prepare a work schedule. Once a schedule was selected for a

driver by Fleet Courier, that driver had to adhere to that schedule on a weekly basis, and

could not show up whenever he or she wanted to. Fleet Courier’s drivers also had to

obtain prior approval from the Hub Manager to show up late, leave early, or miss work.

Fleet Courier also could require its drivers to be on-call on, even on holidays. Drivers were

not free to leave the Wisconsin “hub” when there was no work to be done. In fact, Fleet

Courier’s policies stated that drivers spent about 20% of their time waiting at the “hub”,

for “runs” to be assigned.

       25.    Delivery “runs” were timed, due to the medical nature of the equipment or

devices being transported or delivered and the fact that the equipment or devices were

to be used for surgeries.




                                       6
         Case 2:20-cv-01790-BHL Filed 12/04/20 Page 6 of 21 Document 1
       26.    Fleet Courier drivers could not choose when to make a delivery, or how long

to get to their destination. Fleet Courier tracked its drivers’ movements through a phone

application that they required their drivers to install and have active at all times. Upon

delivery, Fleet Courier drivers were required to take pictures of the equipment and

supplies they delivered, get a signed "Proof of Delivery" receipt, "close out" the delivery

run on their phone application, and call the Hub Manager or Dispatcher for any potential

further assignments.

       27.    Fleet Courier’s drivers were not free to work for another delivery company,

much less a competitor.

       28.    Fleet Courier drivers were issued badges and shirts that read "Fleet

Courier," and copies of Fleet Courier's policies. Fleet Courier drivers were required to

wear their badges and shirts both at Fleet Courier’s “hub” at one of Stryker’s facilities and

when entering areas of hospitals not open to the public. Fleet Courier's policies provided

that failure to adhere to them would result in corrective action.

       29.    Plaintiffs’ charges of discrimination with the EEOC were cross-filed with the

Wisconsin Equal Rights Division, which took up the investigation and processing of the

case. One of Fleet Courier’s defenses in that case was that it was not a covered entity

under the Wisconsin Fair Employment Act (WFEA), because Plaintiffs were independent

contractors, and not employees.

       30.    On January 17, 2020, after both parties had briefed and been heard on the

issue of whether Fleet Courier’s drivers were actually employees who had been

misclassified as independent contractors, the Wisconsin Equal Rights Division found that,

“as a whole, the evidence presented at hearing evinces that the complainants were




                                       7
         Case 2:20-cv-01790-BHL Filed 12/04/20 Page 7 of 21 Document 1
employees, and not independent contractors”, and that “Fleet Courier had significant

control over the means and manner of the complainants' work performance, and engaged

in no other business beyond medical courier services.” See Exhibit I.

         31.   Fleet Courier, Inc. and Stryker Corporation were the Plaintiffs’ joint

employers and/or are jointly liable for the claims asserted in this Complaint.

         32.   Fleet Courier’s only client in Wisconsin is – and was, at all times relevant to

the facts of this Complaint – Stryker Corporation. Fleet Courier’s Wisconsin-based

operations, or “hub” are, and were, physically located at Stryker Corporation’s facilities.

Fleet Courier conducts and conducted no other business beyond the transportation or

delivery of medical equipment or devices for Stryker from its Wisconsin “hub”.

         33.   Stryker had ultimate say on whether a Fleet Courier driver could and could

not perform the delivery of its medical supplies or devices. If Stryker decided that it did

not want a particular Fleet Courier driver to transport or deliver its medical supplies or

devices, Fleet Courier would have no choice but to terminate that driver, as it had no other

clients for whom that driver could perform deliveries.

         34.   Fleet Courier and Stryker held a mandatory meeting for all drivers on March

16, 2017, in which they instructed drivers about how Fleet Courier and Stryker wanted

their delivery runs conducted, and about how to use their tracking phone application.

Subsequently, Fleet Courier and Stryker held other "gatherings", whenever any issues

arose.

         35.   At least one of Fleet Courier’s Hub Managers directly did work for Stryker

after his daily shift with Fleet Courier ended. Neither of the Defendants compensated Hub

Managers for work they did for Stryker after their shift with Fleet Courier ended.




                                        8
          Case 2:20-cv-01790-BHL Filed 12/04/20 Page 8 of 21 Document 1
          36.   At least one of Fleet Courier’s Hub Managers was directly hired by Stryker

after his employment with Fleet Courier ended.

          37.   Tom Wagner, who is White, was the Hub Manager at Fleet Courier’s

Wisconsin “hub” until March of 2017, when he left his employment with Fleet Courier to

work for Stryker.

          38.   After Tom Wagner left to go work for Stryker, Ángel Meza was hired as the

Hub Manager at Fleet Courier’s Wisconsin “hub”. Ángel Meza is Hispanic.

          39.   Fleet Courier does not have in place an Equal Employment Opportunity

policy. It also does not have in place a policy which covers how internal complaints of

discrimination are to be made by drivers or other employees or investigated by the

Company. Hub Managers are not provided any training on how to address workplace

concerns raised by drivers.

          40.   Fleet Courier has never hired or promoted an African American individual

to a management position, including Hub Manager.

                     FACTS – PLAINTIFF KIRK L. JIMMERSON, JR.

          41.   Plaintiff Kirk L. Jimmerson, Jr. was hired on or about February 20, 2016 by

Fleet Courier as a driver. His direct supervisors were Tom Wagner and, after March of

2017, Ángel Meza, the Hub Managers at Fleet Courier’s Wisconsin “hub”.

          42.   Throughout his employment with Defendants, Plaintiff Kirk L. Jimmerson,

Jr. performed his work duties in accordance with Defendants’ reasonable expectations of

performance, quality, and conduct. He was never been the recipient of any corrective

action.




                                         9
           Case 2:20-cv-01790-BHL Filed 12/04/20 Page 9 of 21 Document 1
       43.    Throughout Plaintiff Kirk L. Jimmerson, Jr.’s employment with Defendants,

he was assigned delivery “runs” that paid less than the delivery “runs” assigned to drivers

who were not African American. As a consequence of this, Plaintiff Kirk L. Jimmerson, Jr.

was never one of Defendant’s best-paid drivers. The best-paid drivers every month were

ordinarily White or Hispanic.

       44.    Throughout Plaintiff Kirk L. Jimmerson, Jr.’s employment with Defendants,

he voiced his concern that he was being assigned delivery “runs” that paid less than the

delivery “runs” assigned to drivers who were not African American. Defendants ignored

these concerns.

       45.    On March 24, 2017, Defendants terminated Plaintiff Kirk L. Jimmerson, Jr.

for “inability to perform contract duties” after his vehicle broke down. Defendants never

gave Plaintiff Kirk L. Jimmerson, Jr. the opportunity to fix his vehicle and come back, even

though they had allowed at least one non-African American driver the opportunity to work

with an unsuitable vehicle and/or fix his or her vehicle and come back to work. The stated

reason for Plaintiff Kirk L. Jimmerson, Jr.’s termination is thus pretextual.

       46.    Plaintiff Kirk L. Jimmerson, Jr. was assigned delivery “runs” that paid less

because of his race, and was subsequently terminated in retaliation for voicing his

concerns about this discriminatory treatment.

                       FACTS – PLAINTIFF DAVID BARTLESON

       47.    Plaintiff David Bartleson was hired on or about April 15, 2016 by Fleet

Courier as a driver. His direct supervisors were Tom Wagner and, after March of 2017,

Ángel Meza, the Hub Managers at Fleet Courier’s Wisconsin “hub”.




                                      10
        Case 2:20-cv-01790-BHL Filed 12/04/20 Page 10 of 21 Document 1
          48.   Throughout his employment with Defendants, Plaintiff David Bartleson

performed his work duties in accordance with Defendants’ reasonable expectations of

performance, quality, and conduct. He was never been the recipient of any corrective

action.

          49.   Throughout Plaintiff David Bartleson’s employment with Defendants, he

was assigned delivery “runs” that paid less than the delivery “runs” assigned to drivers

who were not African American. As a consequence of this, Plaintiff David Bartleson was

never one of Defendant’s best-paid drivers. The best-paid drivers every month were

ordinarily White or Hispanic.

          50.   Throughout Plaintiff David Bartleson’s employment with Defendants, he

voiced his concern that he was being assigned delivery “runs” that paid less than the

delivery “runs” assigned to drivers who were not African American. Defendants ignored

these concerns.

          51.   On March 29, 2017, Defendants terminated Plaintiff David Bartleson for not

having valid driver’s insurance, even though Plaintiff David Bartleson showed a digital

copy of his proof of insurance. Defendants did not have a policy that limited valid forms

of proof of insurance to paper copies. Moreover, almost immediately after terminating

Plaintiff David Bartleson, he was offered reinstatement if he agreed to go on a delivery

“run” immediately. The stated reason for Plaintiff David Bartleson’s termination is thus

pretextual.

          52.   Plaintiff David Bartleson was assigned delivery “runs” that paid less

because of his race, and was subsequently terminated in retaliation for voicing his

concerns about this discriminatory treatment.




                                         11
           Case 2:20-cv-01790-BHL Filed 12/04/20 Page 11 of 21 Document 1
                        FACTS – PLAINTIFF REGINALD BLOUNT

          53.   Plaintiff Reginald Blount was hired on or about March 14, 2016 by Fleet

Courier as a driver. His direct supervisors were Tom Wagner and, after March of 2017,

Ángel Meza, the Hub Managers at Fleet Courier’s Wisconsin “hub”.

          54.   Throughout his employment with Defendants, Plaintiff Reginald Blount

performed his work duties in accordance with Defendants’ reasonable expectations of

performance, quality, and conduct. He was never been the recipient of any corrective

action.

          55.   Throughout Plaintiff Reginald Blount’s employment with Defendants, he

was assigned delivery “runs” that paid less than the delivery “runs” assigned to drivers

who were not African American. As a consequence of this, Plaintiff Reginald Blount was

never one of Defendant’s best-paid drivers. The best-paid drivers every month were

ordinarily White or Hispanic.

          56.   Throughout Plaintiff Reginald Blount’s employment with Defendants, he

voiced his concern that he was being assigned delivery “runs” that paid less than the

delivery “runs” assigned to drivers who were not African American. Defendants ignored

these concerns.

          57.   Throughout Plaintiff Reginald Blount’s employment with Defendants, there

was no written policy that prohibited Fleet Courier drivers from being accompanied by a

third party on his delivery “runs”, nor conditioning the driver being accompanied by a third

party to that person being previously “vetted” and/or approved by Defendants. Several

non-African American Fleet Courier Drivers went on delivery “runs” accompanied by




                                         12
           Case 2:20-cv-01790-BHL Filed 12/04/20 Page 12 of 21 Document 1
individuals who did not work for Defendants without being disciplined, let alone

terminated, for doing so.

        58.   Throughout Plaintiff Reginald Blount’s employment with Defendants, he

rode with his wife during delivery “runs”. His Hub Manager was aware that Plaintiff

Reginald Blount was riding with his wife, and he and other drivers at the “hub” personally

knew Plaintiff Reginald Blount’s wife.

        59.   Plaintiff Reginald Blount recommended his brother, Plaintiff David

Bartleson, for employment with Fleet Courier, and specifically mentioned to Fleet Courier

that Plaintiff David Bartleson had accompanied him on delivery “runs”, even though

Plaintiff David Bartleson was not a driver at that time. Fleet Courier hired Plaintiff David

Bartleson as a driver, knowing that he had accompanied Plaintiff Reginald Blount on

delivery “runs”, and did not discipline Plaintiff Reginald Blount for riding with a third party.

        60.   On March 29, 2017 after Defendants had terminated Plaintiff David

Bartleson, Plaintiff Reginald Blount told Hub Manager Ángel Meza that he believed that

Defendants were unlawfully terminating African American drivers on the basis of their

race.

        61.   Hub Manager Ángel Meza consistently assigned African American drivers

delivery “runs” that paid less than the delivery “runs” assigned to drivers who were not

African American, and tended to favor Hispanic drivers. On at least one occasion, Hub

Manager Ángel Meza asked darker-skinned drivers if they were Hispanic, very likely to

know whether to assign them a better-paying “run” or not.

        62.   Defendants did not investigate Plaintiff Reginald Blount’s concerns, and

instead terminated him shortly thereafter, on May 22, 2017.




                                       13
         Case 2:20-cv-01790-BHL Filed 12/04/20 Page 13 of 21 Document 1
          63.   The stated reason for Plaintiff Reginald Blount’s termination was that he had

been accompanied by a third party during a delivery “run”. This stated reason is

pretextual, because Defendants allowed drivers to ride with third parties, and knew that

Plaintiff Reginald Blount had done so before.

          64.   Plaintiff Reginald Blount was assigned delivery “runs” that paid less

because of his race, and was subsequently terminated in retaliation for voicing his

concerns about this discriminatory treatment and about his belief that Defendants were

terminating their African American drivers.

                       FACTS – PLAINTIFF DESMOND WHATLEY

          65.   Plaintiff Desmond Whatley was hired on or about March 14, 2016 by Fleet

Courier as a driver. His direct supervisors were Tom Wagner and, after March of 2017,

Ángel Meza, the Hub Managers at Fleet Courier’s Wisconsin “hub”.

          66.   Throughout his employment with Defendants, Plaintiff Desmond Whatley

performed his work duties in accordance with Defendants’ reasonable expectations of

performance, quality, and conduct. He was never been the recipient of any corrective

action.

          67.   Throughout Plaintiff Desmond Whatley’s employment with Defendants, he

was assigned delivery “runs” that paid less than the delivery “runs” assigned to drivers

who were not African American. As a consequence of this, Plaintiff Desmond Whatley

was never one of Defendant’s best-paid drivers. The best-paid drivers every month were

ordinarily White or Hispanic.

          68.   Throughout Plaintiff Desmond Whatley’s employment with Defendants, he

voiced his concern that he was being assigned delivery “runs” that paid less than the




                                         14
           Case 2:20-cv-01790-BHL Filed 12/04/20 Page 14 of 21 Document 1
delivery “runs” assigned to drivers who were not African American. Defendants ignored

these concerns.

       69.    Throughout Plaintiff Desmond Whatley’s employment with Defendants,

there was no written policy that prohibited Fleet Courier drivers from being accompanied

by a third party on his delivery “runs”, nor conditioning the driver being accompanied by

a third party to that person being previously “vetted” and/or approved by Defendants.

Several non-African American Fleet Courier Drivers went on delivery “runs” accompanied

by individuals who did not work for Defendants without being disciplined, let alone

terminated, for doing so.

       70.    Throughout Plaintiff Desmond Whatley’s employment with Defendants, he

rode with his fiancée during delivery “runs”. His Hub Manager was aware that Plaintiff

Desmond Whatley was riding with his fiancée, and he and other drivers at the “hub”

personally knew Plaintiff Desmond Whatley’s fiancée.

       71.    In spite of the above, on July 14, 2017, Plaintiff Desmond Whatley was

terminated, at Stryker’s request, for having his fiancée accompany him on a delivery “run”.

This stated reason is pretextual, because Defendants allowed drivers to ride with third

parties, and knew that Plaintiff Desmond Whatley had done so before.

       72.    After he was terminated by Defendants, Plaintiff Desmond Whatley asked

for an opportunity to defend himself, and sent an email to Human Resources Manager

and Company Owner Concetta Frain on October 27, 2017 explaining that Fleet Courier

had always allowed drivers to ride with third parties, and that Fleet Courier was aware

that he himself had previously been accompanied on “runs” by his fiancée. Defendants

ignored Plaintiff Desmond Whatley’s efforts to defend himself.




                                      15
        Case 2:20-cv-01790-BHL Filed 12/04/20 Page 15 of 21 Document 1
       73.     Plaintiff Desmond Whatley was assigned delivery “runs” that paid less

because of his race, and was subsequently terminated in retaliation for voicing his

concerns about this discriminatory treatment.

                            COUNT I – RACE DISCRIMINATION

       74.     Plaintiffs Reginald Blount, Desmond Whatley, David Bartleson, and Kirk L.

Jimmerson, Jr. reallege and incorporate by reference the above paragraphs as if they

were fully set forth herein.

       75.     Defendants Fleet Courier, Inc. and Stryker Corporation unlawfully

discriminated against Plaintiffs Reginald Blount, Desmond Whatley, David Bartleson, and

Kirk L. Jimmerson, Jr. on the basis of their race when they made decisions about Plaintiffs'

employment, including assigning delivery “runs” and the decision to terminate them. This

unlawful discrimination was in violation of Plaintiffs’ rights under Title VII of the Civil Rights

Act of 1964 (42 U.S.C. §2000e et seq.), as amended; and 42 U.S.C. §1981.

       76.     Defendants treated Plaintiffs Reginald Blount, Desmond Whatley, David

Bartleson, and Kirk L. Jimmerson, Jr. worse than they treated those of their peers who

are not African American in the terms and conditions of their employment, including

assigning lower-paying delivery “runs” and eventually terminating their employment.

       77.     Defendants fostered and tolerated a hostile work environment. They did not

have any workplace policies barring unlawful discrimination nor setting forth how to bring

forward and investigate internal complaints of discrimination. They did not take Plaintiffs’

concerns about unlawful discrimination seriously, and chose not to investigate them.

Defendants did not even audit or study Fleet Courier’s drivers’ assigned “runs” to ensure

African American drivers were not assigned lower-paying “runs”.




                                       16
         Case 2:20-cv-01790-BHL Filed 12/04/20 Page 16 of 21 Document 1
       78.    Any rationale that Defendants could assert for their actions and omissions

in relation to Plaintiffs Reginald Blount, Desmond Whatley, David Bartleson, and Kirk L.

Jimmerson, Jr. are pretexts cloaking a discriminatory animus. There is simply no reason

why Plaintiffs were consistently assigned lower-paying delivery “runs” and ultimately

terminated for policies that were not applied consistently, while other non-African

American employees were assigned better-paying “runs”.

       79.    As a direct and proximate cause of Defendants’ actions in discriminating

against them on the basis of their race, Plaintiffs Reginald Blount, Desmond Whatley,

David Bartleson, and Kirk L. Jimmerson, Jr. have suffered compensatory damages,

including, but not limited to, emotional distress and physical harm, mental anguish, loss

of reputation, loss of past wages, loss of future wages, loss of benefits, attorneys’ fees,

costs, and other expenses as allowed by law.

                                COUNT II – RETALIATION

       80.    Plaintiffs Reginald Blount, Desmond Whatley, David Bartleson, and Kirk L.

Jimmerson, Jr. reallege and incorporate by reference the above paragraphs as if they

were fully set forth herein.

       81.    Defendants unlawfully retaliated against Plaintiffs Reginald Blount,

Desmond Whatley, David Bartleson, and Kirk L. Jimmerson, Jr. for complaining about

Defendants’ unlawful discrimination against them on the basis of their race when they

failed to investigate these complaints and instead made decisions about Plaintiffs'

employment, including assigning lower-paying delivery “runs” and eventually terminating

their employment. This unlawful retaliation was in violation of Plaintiffs’ rights under Title




                                      17
        Case 2:20-cv-01790-BHL Filed 12/04/20 Page 17 of 21 Document 1
VII of the Civil Rights Act of 1964 (42 U.S.C. §2000e et seq.), as amended; and 42 U.S.C.

§1981.

       82.     Any rationale that Defendants could assert for their actions and omissions

in relation to Plaintiffs Reginald Blount, Desmond Whatley, David Bartleson, and Kirk L.

Jimmerson, Jr. are pretexts cloaking a retaliatory animus.

       83.     As a direct and proximate cause of Defendants’ actions in retaliating against

them, Plaintiffs Reginald Blount, Desmond Whatley, David Bartleson, and Kirk L.

Jimmerson, Jr. have suffered compensatory damages, including, but not limited to,

emotional distress and physical harm, mental anguish, loss of reputation, loss of past

wages, loss of future wages, loss of benefits, attorneys’ fees, costs, and other expenses

as allowed by law.

                               COUNT III – PUNITIVE DAMAGES

       84.     Plaintiffs Reginald Blount, Desmond Whatley, David Bartleson, and Kirk L.

Jimmerson, Jr. reallege and incorporate by reference the above paragraphs as if they

were fully set forth herein.

       85.     Defendants had been put on notice that Plaintiffs Reginald Blount, Desmond

Whatley, David Bartleson, and Kirk L. Jimmerson, Jr. believe that they unlawfully

discriminated and retaliated against them. Plaintiffs had also sought to resolve this matter

without having to file suit in court, but Defendants have ignored these efforts and left

Plaintiffs no choice but to file suit.

       86.     Defendants’ reckless indifference as to Plaintiffs’ rights, including their

pattern of intentional discrimination and retaliation against them, entitles them to punitive

damages.




                                       18
         Case 2:20-cv-01790-BHL Filed 12/04/20 Page 18 of 21 Document 1
   COUNT IV – TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONS

       87.     Plaintiffs Reginald Blount, Desmond Whatley, David Bartleson, and Kirk L.

Jimmerson, Jr. reallege and incorporate by reference the above paragraphs as if they

were fully set forth herein.

       88.     As previously alleged, Defendant Stryker Corporation was Plaintiffs’ joint

employer, and is thus jointly liable to Plaintiffs for the claims asserted in Counts I to III.

However, to the extent that the Court were to determine that Defendant Stryker

Corporation was not Plaintiffs’ joint employer, Defendant Stryker Corporation would still

be liable to Plaintiffs for its tortious interference with contractual relations.

       89.     Defendant Stryker Corporation participated in and/or made the ultimate

decision to terminate each of the Plaintiffs’ employment, even though Defendant Stryker

Corporation knew that Plaintiffs had a contractual relation in place with Fleet Courier at

that time. Defendant Stryker Corporation’s actions were intentional, improper, and led to

a breach of Plaintiffs’ contract with Fleet Courier.

       90.     As a result of Defendant Stryker Corporation’s tortious interference with

Plaintiffs’ contractual relation with Fleet Courier, Plaintiffs have suffered damages in the

form of loss of income and other benefits, attorney’s fees and costs, and other damages,

including punitive damages, that they will establish at trial.

                                            RELIEF

       WHEREFORE, Plaintiffs Reginald Blount, Desmond Whatley, David Bartleson,

and Kirk L. Jimmerson, Jr. reallege and incorporates by reference the above paragraphs

as if they were fully set forth herein respectfully request that this Court:

       a.      Enter a judgment that Defendants violated Title VII of the Civil Rights Act of




                                       19
         Case 2:20-cv-01790-BHL Filed 12/04/20 Page 19 of 21 Document 1
1964, as amended;

          b.       Enter judgment against Defendants and in favor of Plaintiffs Reginald

Blount, Desmond Whatley, David Bartleson, and Kirk L. Jimmerson, Jr. for compensatory

damages;

          c.       Enter judgment against Defendants and in favor of Plaintiffs Reginald

Blount, Desmond Whatley, David Bartleson, and Kirk L. Jimmerson, Jr. for monetary

relief;

          d.       Enter judgment against Defendants and in favor of Plaintiffs Reginald

Blount, Desmond Whatley, David Bartleson, and Kirk L. Jimmerson, Jr. for punitive

damages;

          e.       Order Defendants to reinstate Plaintiffs Reginald Blount, Desmond

Whatley, David Bartleson, and Kirk L. Jimmerson, Jr.;

          f.       Award Plaintiffs Reginald Blount, Desmond Whatley, David Bartleson, and

Kirk L. Jimmerson, Jr. the costs of this action and reasonable attorney’s fees; and

          g.       Grant Plaintiffs Reginald Blount, Desmond Whatley, David Bartleson, and

Kirk L. Jimmerson, Jr. such other and further relief as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

          Plaintiffs Reginald Blount, Desmond Whatley, David Bartleson, and Kirk L.

Jimmerson, Jr. demand trial by a jury of their peers on all issues of fact.

          Dated this 4th day of December, 2020.

                                                   CADE LAW GROUP LLC
                                                   By: s/ Carlos R. Pastrana
                                                   Carlos R. Pastrana
                                                   Nathaniel Cade, Jr.
                                                   P.O. Box 170887
                                                   Milwaukee, WI 53217


                                             20
               Case 2:20-cv-01790-BHL Filed 12/04/20 Page 20 of 21 Document 1
                                 (414) 255-3802 (phone)
                                 carlos@cade-law.com
                                 Attorneys for Plaintiffs Reginald Blount,
                                 Desmond Whatley, David Bartleson,
                                 and Kirk L. Jimmerson, Jr.




                              21
Case 2:20-cv-01790-BHL Filed 12/04/20 Page 21 of 21 Document 1
